Circuit Court for Caroline County
Case No. 05-K-13-009906




                                    IN THE COURT OF APPEALS OF MARYLAND



                                                  No. 95


                                           September Term, 2016



                                           DEON LEROY WILLIAMS


                                                    v.


                                            STATE OF MARYLAND



                                         Barbera, C.J.
                                         Greene
                                         Adkins
                                         McDonald
                                         Watts
                                         Hotten
                                         Getty,

                                                           JJ.



                                            PER CURIAM ORDER


                                         Filed: March 24, 2017
DEON LEROY WILLIAMS           *    IN THE

                              *    COURT OF APPEALS

          v.                  *    OF MARYLAND

                              *    No. 95

STATE OF MARYLAND             *    September Term, 2016




                      PER CURIAM ORDER


          The petition for writ of certiorari in the above-

entitled case having been granted and thereafter a Motion to

Reconsider and Grant Questions 3 Through 5 in the Petition for

Writ of Certiorari and a Motion to Dismiss and Reply to Motion to

Reconsider filed thereto, it is this 24th day of March, 2017,


          ORDERED, by the Court of Appeals of Maryland, that the

writ of certiorari be, and it is hereby, dismissed with costs, the

petition having been improvidently granted.




                                         /s/ Mary Ellen Barbera
                                              Chief Judge